Per Curiam.
The exception is to a judgment overruling a motion for a new trial. The motion contains the general grounds, and a special ground which complains that one of the jurors trying the case was related to the defendant within the prohibited degree. The uncontradieted evidence submitted on the hearing of the motion established the relationship as contended. The evidence also showed good character of the witnesses by whom the fact was established; also that neither the plaintiff nor his counsel had knowledge of such fact until after the rendition of the verdict. Held, that the court erred in refusing to grant a new trial, although the relationship was unknown to the juror at the time. Young v. Cochran Banking Co., 166 Ga. 877 (3) (144 S. E. 652).
2. Since the case is to be tried again, no ruling' is made upon the sufficiency of the evidence.

Judgment reversed.


All the Justices concur, except Russell, G. J., absent for providential cause.